    Case 4:19-cv-00577-ALM-KPJ Document 28 Filed 12/30/19 Page 1 of 1 PageID #: 405



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       ED BUTOWSKY,                                       §
                                                          §
              Plaintiff,                                  §
                                                          §
       v.                                                 § Civil Action No.: 4:19-cv-577-ALM-KPJ
                                                          §
       DOUGLAS H. WIGDOR, et al.,                         §
                                                          §
              Defendants.                                 §
                                                          §

                                                  ORDER

            Pending before the Court is Defendants Douglas H. Wigdor, Jeanne M.; Christensen,

     Michael J. Willemin, David E. Gottlieb, Lawrence M. Pearson, and Wigdor LLP’s (collectively,

     the “Wigdor Defendants”) Unopposed Motion for Extension of Time (the “Motion”) (Dkt. 26).

.           Upon consideration, Defendants’ Motion (Dkt. 26) is GRANTED.

            IT IS THEREFORE ORDERED that Defendants’ deadline to file a reply to Plaintiff’s

     Response in Opposition to Supplemental Rule 12(b)(2) & (5) Motion to Dismiss Complaint (Dkt.

     25) is hereby extended to January 6, 2020.

            So ORDERED and SIGNED this 30th day of December, 2019.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
